                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY



IN RE APPLICATION FOR                            Civ. No. 17-4269-KM-JBC
DISCOVERY FOR USE IN FOREIGN
PROCEEDING PURSUANT TO 28                                       ORDER
U.S.C. § 1782



      THIS MATTER having come before the Court upon (1) an application by
petitioner Michael Page do Brasil Ltda. (“Page”) for judicial assistance in
obtaining evidence located in the United States pursuant to 28 U.S.C.         §   1782
from respondent Robert Half International Inc. (“International”) (DE 2); (2)
Page’s request to seal all docket entries that contain its identity and that the
parties be permitted to use pseudonyms (DE 1); and (3) International’s motion
to strike certain exhibits that were attached to Page’s application for discovery
(DE 16); and Magistrate Judge James B. Clark having issued a Report and
Recommendation (DE 25) that recommended (1) the denial of Page’s application
for discovery pursuant to     §   1782; (2) the denial of Page’s application to seal and
proceed anonymously and (3) the grant in part and denial in part of
International’s motion to strike (DE 16); and Page having filed a timely
Objection to the denial of the     §   1782 discovery application, but to no other
portion of the R&R; and this Court having reviewed Page’s Objection (DE 29),
International’s opposition (DE 34), and Page’s reply (DE 35), and having
conducted a de novo review; for the reasons stated therein, and in the
accompanying Opinion;
      IT IS this   1Qth   day of January 2019;
      ORDERED, in conformity with the R&R, that Page’s application (DE 1) to
seal the pleadings and proceed anonymously is DENIED; and
      IT IS FURTHER ORDERED, in conformity to the R&R, that
International’s motion (DE 16) to strike is GRANTED as to Exhibit 1 (DE 15-1)
and DENIED as to the Abrusio Declaration (DE 15-2); and
      IT IS FURTHER ORDERED that the Report and Recommendation (DE
25) is adopted and affirmed, with the exception of the finding on discretionary
factor no. 2, as stated in the accompanying Opinion; and
      IT IS FURTHER ORDERED, in conformity with the R&R, that Page’s
application   § 1782 (DE 2) for judicial assistance in obtaining discovery in the
United States is DENIED and that this case is DISMISSED.
      The clerk shall close the file.




                                        Kevin McNulty
                                        United States District Judge
